Citation Nr: 0612538	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  01-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture and sprain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture and sprain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision that denied 
the veteran's claim for an increased rating for the residuals 
of a fracture of each ankle.  Based on the receipt of 
additional evidence, the RO, by rating action dated in 
September 2004, increased the evaluation assigned for the 
veteran's right ankle disability from 10 percent to 20 
percent disabling.  This case has been before the Board in 
July 2003 and again in April 2005 and was remanded for 
additional development of the record and/or to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The residuals of a fracture of the left ankle are 
manifested by pain, productive of no more than slight 
limitation of motion.

2.  The residuals of a fracture of the right ankle are 
manifested by pain, productive of no more than slight 
limitation of motion.




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a 
fracture and sprain of the left ankle is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).

2.  A rating in excess of 20 percent for residuals of a 
fracture and sprain of the right ankle is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

VA letters dated in October 2004 and May 2005 informed the 
veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  As such, the veteran was informed of the need 
to provide VA with any evidence in his possession pertinent 
to the appeal.  Although the letters from the VA to the 
veteran did not include the criteria for an increased rating 
for the veteran's service-connected ankle disabilities, the 
Board finds that this omission was harmless error.  The Board 
notes that the statement of the case dated in March 2001 and 
the supplemental statements of the case dated in November 
2004 and October 2005 contained the diagnostic criteria for a 
higher rating, as well as the provisions of 38 C.F.R. 
§ 3.159.  The Board concludes that this notice satisfied the 
VCAA notice requirements.  See Mayfield; and Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

He was not provided with notice of the type of evidence 
necessary to establish an effective date for an award of 
increased disability benefits.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for increased ratings, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The claim was readjudicated by the RO following the VCAA 
notice, as reflected in the October 2005 supplemental 
statement of the case.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA private and medical records, and the reports of 
VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent evaluation may be assigned for marked limitation 
of motion of the ankle.  Diagnostic Code 5271.

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
rating will be assigned.  Diagnostic Code 5284 (2005).

A 30 percent rating is assignable for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis of the ankle in plantar 
flexion, less than 30 degrees.  Diagnostic Code 5270 (2005).

The evidence supporting the veteran's claim includes findings 
on examinations that he has limitation of motion of each 
ankle.  In this regard, the Board observes that at the time 
of the May 2004 VA examination, range of motion of the right 
ankle was from -10 degrees to 30 degrees.  The left ankle had 
a range of motion from -5 degrees to 25 degrees.  The veteran 
reported pain on motion and he walked with a slight limp.  In 
addition, the record establishes that he wore a brace on each 
ankle.  On June 2004 VA examination, range of motion of the 
ankles was 30 degrees of plantar flexion, and 20 degrees of 
dorsiflexion, about the 90 degree angle.  There was 30 
degrees of inversion and 15 degrees of eversion.  His gait 
was normal.  

The evidence against the veteran's claim consists of the fact 
that VA examinations in December 1999 and October 2004 
revealed no limitation of motion of either ankle.  While, as 
noted above, plantar flexion was slightly limited on the June 
2004 VA examination, dorsiflexion was within normal limits.  
It must be emphasized that no instability was shown on the 
December 1999 or October 2004 examinations.  The Board 
acknowledges that some VA examinations have revealed that 
limitation of motion of each ankle is present.  However, the 
limitation of motion has not been shown to be more than 
slight.  Since the veteran is in receipt of a 20 percent 
evaluation for each ankle, the maximum that may be assigned 
for limitation of motion, even though pain was demonstrated 
on some of the VA examinations, there is no basis on which a 
higher rating may be assigned.  See DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  Even with consideration of pain, functional 
impairment comparable to ankylosis has not been demonstrated.  
Hence, a higher rating under Diagnostic Code 5270 is not 
warranted.  The Board finds that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of the residuals of the 
fracture of each ankle.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for a higher rating for each ankle.


ORDER

An increased rating for residuals of a left ankle fracture 
and sprain is denied.

An increased rating for residuals of a right ankle fracture 
and sprain is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


